PER CURIAM.
In this workers’ compensation ease, the claimant seeks review of an order denying permanent total disability benefits and ordering vocational rehabilitation evaluation. The employer concedes that it is responsible for the cost of any needed rehabilitation. Accordingly, that portion of the order referring the claimant to the Division of Workers’ Compensation, Bureau of Medical Services and Rehabilitation, for the ordered vocational evaluation is stricken. In all other respects, the appealed order is AFFIRMED.
SMITH, BARFIELD and MICKLE, JJ., concur.